  Exhibit 10.24


 
CONSULTANT AGREEMENT
 
This CONSULTANT AGREEMENT (the “Agreement”) is made and entered into as of
November 13, 2020, by and among GT Biopharma, Inc. (the “Company”) and Michael
Handelman (“Consultant,” and together with the Company, the “Parties”).
 
WHEREAS, the Company wishes to engage the services of Consultant, and Consultant
wishes to perform consulting services for the Company in accordance with the
terms and conditions set forth in this Agreement;
 
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES AND OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, IT
IS MUTUALLY AGREED AS FOLLOWS:
 
1. Position and Duties: Consultant shall perform the duties of Chief Financial
Officer of the Company on an interim basis. Consultant shall devote the
necessary business time, energy and skill to his duties at the Company, and will
be permitted to engage in outside consulting and/or employment, provided said
services do not materially interfere with Consultant’s obligations to the
Company under the terms of this Agreement. Consultant agrees to advise the Board
of any outside services, and the Board’s approval of Consultant’s participation
in any such outside services shall not be unreasonably withheld or delayed. If
the Board does not affirmatively approve of any such outside engagements within
thirty (30) days after Consultant informs the Board, the Board’s approval shall
be deemed to have been given. The services that Consultant shall provide to the
Company pursuant to this Agreement shall also include providing advice and
consultation on general corporate matters and other projects as may be assigned
by the Board on an as needed basis. During the term of this Agreement,
Consultant shall have the right to serve on boards of directors of other
for-profit or not-for-profit entities, provided such service does not materially
adversely affect the performance of Consultant’s duties to the Company under
this Agreement, and are not in conflict with the interests of the Company.
 
2. Term of Agreement: This Agreement shall remain in effect until terminated by
either party on ninety (90) days’ prior written notice. Upon the termination of
this Agreement for any reason, neither Consultant nor the Company shall have any
further obligation or liability under this Agreement to the other, except as set
forth below.
 
3. Compensation: Consultant shall be compensated by the Company for his services
as follows:
 
(a) Base Consulting Fee: Consultant shall be paid a monthly Base Consulting Fee
of $15,000.00 per month. Consultant’s Base Consulting Fee shall be reviewed on
at least an annual basis and may be adjusted as appropriate, but in no event
shall it be reduced to an amount below Consultant’s Base Consulting Fee then in
effect. In the event of such an adjustment, that amount shall become
Consultant’s Base Consulting Fee.
 
(b) Discretionary Bonus: Consultant shall have the opportunity to earn a
discretionary bonus in such amount and at such time as determined by the Board.
 
(c) Expenses: The Company shall reimburse Consultant for reasonable travel,
lodging, entertainment and meal expenses incurred in connection the performance
of services within this Agreement. Consultant shall be entitled to fly Business
Class on any flight longer than four (4) hours and receive full reimbursement
for such flight from the Company.
 
(d) Travel: Consultant shall travel as necessary from time to time to satisfy
his performance and responsibilities under this Agreement.
 
4. Effect of Termination of Agreement: In the event that either party terminates
this Agreement, (a) Consultant shall be entitled solely to such compensation
earned under Section 3 through the date of termination and (b) Consultant shall,
and shall be deemed to have, simultaneously resigned from each position he holds
with the Company and any of the Company’s affiliated entities.
 
 

 
 
 
5. Dispute Resolution: In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Consultant and the Company agree that all such disputes shall
be fully addressed and finally resolved by binding arbitration conducted by the
American Arbitration Association in New York City, in the State of New York in
accordance with its National Employment Dispute Resolution rules. In connection
with any such arbitration, the Company shall bear all costs not otherwise borne
by a plaintiff in a court proceeding. The Company agrees that any decisions of
the Arbitration Panel will be binding and enforceable in any state that the
Company conducts the operation of its business.
 
6. Attorneys’ Fees: The prevailing party shall be entitled to recover from the
losing party its attorneys’ fees and costs incurred in any action brought to
enforce any right arising out of this Agreement.
 
7. Restrictive Covenants:
 
(a) Nondisclosure. During the term of this Agreement and following termination
of this Agreement, Consultant shall not divulge, communicate, use to the
detriment of the Company or for the benefit of any other person or persons, or
misuse in any way, any Confidential Information (as hereinafter defined)
pertaining to the business of the Company. Any Confidential Information or data
now or hereafter acquired by Consultant with respect to the business of the
Company (which shall include, but not be limited to, confidential information
concerning the Company’s financial condition, prospects, technology, customers,
suppliers, methods of doing business and promotion of the Company’s products and
services) shall be deemed a valuable, special and unique asset of the Company
that is received by Consultant in confidence and as a fiduciary. For purposes of
this Agreement “Confidential Information” means information disclosed to
Consultant or known by Consultant as a consequence of or through his employment
by the Company (including information conceived, originated, discovered or
developed by Consultant) prior to or after the date hereof and not generally
known or in the public domain, about the Company or its business.
Notwithstanding the foregoing, none of the following information shall be
treated as Confidential Information: (i) information which is known to the
public at the time of disclosure to Consultant, (ii) information which becomes
known to the public by publication or otherwise after disclosure to Consultant,
(iii) information which Consultant can show by written records was in his
possession at the time of disclosure to Consultant, (iv) information which was
rightfully received by Consultant from a third party without violating any
non-disclosure obligation owed to or in favor of the Company, or (v) information
which was developed by or on behalf of Consultant independently of any
disclosure hereunder as shown by written records. Nothing herein shall be deemed
to restrict Consultant from disclosing Confidential Information to the extent
required by law or by any court.
 
(b) Non-Competition. Consultant shall not, while performing services for the
Company, engage or participate, directly or indirectly (whether as an officer,
director, employee, partner, consultant or otherwise), in any business that
manufactures, markets or sells products that directly compete with any product
of the Company that is significant to the Company’s business based on sales
and/or profitability of any such product as of the date of the termination of
this Agreement. Nothing herein shall prohibit Consultant from being a passive
owner of less than 5% stock of any entity directly engaged in a competing
business.
 
(c) Property Rights; Assignment of Inventions. Except as set forth below, with
respect to information, inventions and discoveries or any interest in any
copyright and/or other property right developed, made or conceived of by
Consultant, either alone or with others, while performing services for the
Company arising out of such provision of services and pertinent to any field of
business or research in which the Company is engaged or (if such is known to or
ascertainable by Consultant) is considering engaging, Consultant hereby agrees:
 
(i) that all such information, inventions and discoveries or any interest in any
copyright and/or other property right, whether or not patented or patentable,
shall be and remain the exclusive property of the Company;
 
(ii) to disclose promptly to an authorized representative of the Company all
such information, inventions and discoveries or any copyright and/or other
property right and all information in Consultant’s possession as to possible
applications and uses thereof;
 
(iii) not to file any patent application relating to any such invention or
discovery except with the prior written consent of an authorized officer of the
Company;
 
 
2

 
 
 
(iv) that Consultant hereby waives and releases any and all rights Consultant
may have in and to such information, inventions and discoveries, and hereby
assigns to the Company and/or its nominees all of Consultant’s right, title and
interest in them, and all Consultant’s right, title and interest in any patent,
patent application, copyright or other property right based thereon. Consultant
hereby irrevocably designates and appoints the Company and each of its duly
authorized officers and agents as his agent and attorney-in-fact to act for him
and on his behalf and in his stead to execute and file any document and to do
all other lawfully permitted acts to further the prosecution, issuance and
enforcement of any such patent, patent application, copyright or other property
right with the same force and effect as if executed and delivered by Consultant;
and
 
(v) at the request of the Company, and without expense to Consultant, to execute
such documents and perform such other acts as the Company deems necessary or
appropriate, for the Company to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by the Company, and to assign to the
Company or its respective designees such inventions and any and all patent
applications and patents relating thereto.
 
8. General:
 
(a) Successors and Assigns: The provisions of this Agreement shall inure to the
benefit of and be binding upon the Company, Consultant and each and all of their
respective heirs, legal representatives, successors and assigns. The duties,
responsibilities and obligations of Consultant under this Agreement shall be
personal and not assignable or delegable by Consultant in any manner whatsoever
to any person, corporation, partnership, firm, company, joint venture or other
entity. Consultant may not assign, transfer, convey, mortgage, pledge or in any
other manner encumber the compensation or other benefits to be received by him
or any rights which he may have pursuant to the terms and provisions of this
Agreement.
 
(b) Amendments; Waivers: No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Consultant and by an authorized officer of the Company.
No waiver by any Party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other Party or Parties shall be considered a
waiver of any other condition or provision or of the same condition or provision
at another time.
 
(c) Notices: Any notices to be given pursuant to this Agreement by any Party may
be effected by personal delivery, email or by overnight delivery with receipt
requested.
 
Notices to Consultant shall be addressed as follows or to such other address as
provided by such Party to the other:
 
Michael Handelman
E-mail: mhandelmangroup@gmail.com
 
Mailed notices to the Company shall be addressed as follows:
 
GT Biopharma, Inc.
Attention: Anthony J. Cataldo, CEO
1825 K Street NW, Suite 510
Washington, D.C. 20006
E-mail: cataldo14@aol.com
 
(d) Entire Agreement: This Agreement constitutes the entire agreement among the
Parties regarding the terms and conditions of Consultant’s provision of services
to the Company. This Agreement supersedes all prior negotiations,
representations or agreements among the Parties, whether written or oral
concerning Consultant’s provision of services to or employment by the Company.
 
(e) Independent Contractor Relationship: Consultant’s relationship with the
Company is that of an independent contractor, and nothing in this Agreement is
intended, or shall be construed, to create any employee relationship. Consultant
is solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of services and receipt of
compensation under this Agreement. No part of Consultant’s compensation will be
subject to withholding by the Company for the payment of any social security,
federal, state or other employee payroll taxes. The Company will report amounts
paid to Consultant by filing Form 1099-MISC with the Internal Revenue Service as
required by law and/or make such other reports as deemed necessary or
appropriate by the Company under applicable laws.
 
 
 
3

 
 
 
(f) Counterparts: This Agreement may be executed by the Company and Consultant
in counterparts, each of which shall be deemed an original and which together
shall constitute one instrument.
 
(g) Headings: Each and all of the headings contained in this Agreement are for
reference purposes only and shall not in any manner whatsoever affect the
construction or interpretation of this Agreement or be deemed a part of this
Agreement for any purpose whatsoever.
 
(h) Savings Provision: To the extent that any provision of this Agreement or any
paragraph, term, provision, sentence, phrase, clause or word of this Agreement
shall be found to be illegal or unenforceable for any reason, such paragraph,
term, provision, sentence, phrase, clause or word shall be modified or deleted
in such a manner as to make this Agreement, as so modified, legal and
enforceable under applicable laws. The remainder of this Agreement shall
continue in full force and effect.
 
(i) Construction: The language of this Agreement and of each and every
paragraph, term and provision of this Agreement shall, in all cases, for any and
all purposes, and in any and all circumstances whatsoever be construed as a
whole, according to its fair meaning, not strictly for or against Consultant or
the Company, and with no regard whatsoever to the identity or status of any
person or persons who drafted all or any portion of this Agreement.
 
(j) Further Assurances: From time to time, at the Company’s request and without
further consideration, Consultant shall execute and deliver such additional
documents and take all such further action as reasonably requested by the
Company to be necessary or desirable to make effective, in the most expeditious
manner possible, the terms of this Agreement and to provide adequate assurance
of Consultant’s due performance hereunder.
 
(k) Governing Law: Consultant and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
Delaware.
 
(l) Board Approval: The Company warrants to Consultant that the Board has
ratified and approved this Agreement, and that the Company will cause the
appropriate disclosure filing to be made with the Securities and Exchange
Commission in a timely manner.
 
 
[Signature page follows]
 
4

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
written below.
 
CONSULTANT:
 
Date: November 13, 2020
 
_________________________

Michael Handelman
 
GT BIOPHARMA, INC.:
 
Date: November 13, 2020
 
_________________________
Anthony J. Cataldo, CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to M. Handelman Consultant Agreement]
